GULOTTA, Judge,
concurring.
I concur with the result.
From the trial judge’s point of view, I can readily visualize the futility of taking testimony relating to quantum when evidence on liability is totally lacking. It is clear also from the record in the instant case that the trial judge was interested in saving the plaintiff the wasted expense which would, of necessity, be incurred in obtaining useless medical evidence.
However, in such a case, it might behoove a trial judge to permit the evidence to be offered by way of a proffer, particularly in view of the jurisprudence1 which, in the interest of judicial economy, directs the appellate court to consider and dispose of the matter on the record (when the record is complete) rather than to remand the case for further proceedings in the trial court.

. Gonzales v. Xerox Corporation, 320 So.2d 163 (La.1975).